PROB 12A
(7193)
                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender Haneef Sanders                                                      Cr.: 14-00123-001
                                                                                     PACTS #: 324367

Name of Sentencing Judicial Officer:     THE HONORABLE ESTHER SALAS
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/08/20 14

Original Offense:   Unlawful Transport Of Firearms Etc., 18 U.S.C. Section 922 (g)
                                                     -




Original Sentence: 50 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing and Treatment, Gang Associate/Member

Type of Supervision: Supervised Release                       Date Supervision Commenced: 11/15/2018

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

   1                  The offender has violated the special supervision condition which states ‘You
                      shall refrain from the Illegal possession and use of drugs, including
                      prescription medication not prescribed in your name, and/or the use of
                      alcohol, and must submit to urinalysis or other forms of testing to ensure
                      compliance. It is further ordered that you must submit to evaluation and
                      treatment, on an outpatient or inpatient basis, as approved by the U.S.
                      Probation Office. You must abide by the rules of any program and must
                      remain in treatment until satisfactorily discharged by the Court. You must
                      alert all medical professionals of any prior substance abuse history,
                      including any prior history of prescription drug abuse. The U.S. Probation
                      Office will supervise your compliance with this condition.’
                       During a home visit on August 1, 2019, and prior to providing a urine sample
                       for drug testing, Sanders admitting to using marijuana on July 19, 2019.
                                                                                               Prob I 2A page 2
                                                                                                         —




                                                                                                  l-Ianeef Sanders

U.S. Probation Officer Action:

No official CoLa-i action is recommended at this time. A copy of Ibis letter vill be provided to Sanders and
will serve as an official written reprimand. Sanders is a ReNew Court participant and was sanctioned on
August 14, 2019, to a loss of two weeks program credit. Additionally, lie was verbally reprimanded by
Judge Arleo during a ReNew Court session on August 14, 2019. Any further noncompliance with be
reported to Your Honor in a timely manlier.



                                                                  Respectfully subni i tied,


                                                                    By: Kevin P. Egli     h)
                                                                         Sr. U.S. Probation Officer
      /
                                                                    Date: 08/15/20 19

  P ‘axe check a box below to indicate the Court’s direction regarding action to he taket: in this ease:

   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
F Submit a Request for Modifying the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons
F Other



                                                                             ofiudicial Officer
